Citation Nr: 1127922	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  99-14 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased disability rating for service-connected degenerative disc disease of the lumbar spine, status post L4-5 discectomy, currently evaluated as
40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1987 to January 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which granted service connection for mechanical low back pain syndrome and assigned a 10 percent disability rating, effective January 28, 1998.  The Veteran appealed his initial rating.  

The Veteran testified before a hearing officer at the Detroit RO in September 1999.  A transcript of that hearing is associated with the Veteran's claims folder.  

The Veteran has since moved to Hawaii, and the RO in Honolulu currently has jurisdiction over the Veteran's claims.

In a February 2000 a rating decision was issued which increased the rating assigned the Veteran's service-connected lumbar spine disorder to 20 percent disabling, effective September 28, 1999 and assigned a temporary 100 percent disability rating from December 28, 1999 to March 1, 2000 for the period of the Veteran's convalescence following a discectomy.  This temporary total disability rating was later extended by the RO an additional month to April 1, 2000.

This case was remanded by the Board in June 2003 and in October 2005 for additional development.  

By decision dated November 14, 2007, the Board assigned an increased rating of 
40 percent disabling, which was made effective November 23, 2005.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In January 2009, counsel for the Veteran and the Secretary of VA filed a Joint Motion for Partial Remand.  An Order of the Court dated January 22, 2009 granted the motion and vacated the Board's decision with respect to the issue on appeal.  

The Veteran subsequently submitted evidence directly to the Board, accompanied by a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2010).

In an April 2009 decision, the Board denied entitlement to a disability rating in excess of 40 percent for the Veteran's low back disability.  The Veteran again appealed to the Court and the case was returned to the Board on a December 2009 Joint Motion for Remand where it came before the undersigned Veterans Law Judge.

In February 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development, including a new VA medical examination.  The action specified in the February 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  From January 28, 1998 to September 28, 1999, the Veteran's low back disability was characterized by slight limitation of motion and pain on motion, but did not cause moderate limitation of motion or muscle spasm on extreme forward bending and loss of lateral spine motion, unilateral, in standing position.  Additionally, there was no evidence the Veteran suffered from recurrent attacks of intervertebral disc syndrome.  

2.  From September 28, 1999 to October 24, 2008, the Veteran's low back disability was characterized by severe pain and limitation of motion of the lumbar spine, but the Veteran did not suffer from pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc and little intermittent relief.

3.  There is evidence that the Veteran suffers from radiculopathy of the bilateral lower extremities secondary to his service connected degenerative disc disease of the lumbar spine.  


CONCLUSIONS OF LAW

1.  Entitlement to a disability rating in excess of 10 percent for service connected degenerative disc disease of the lumbar spine, status post L4-5 discectomy, from January 28, 1998 to September 28, 1999 is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 5003, 5010, 5235-5243 (2010).  

2.  Entitlement to a disability rating of 40 percent from September 28, 1999 for service connected degenerative disc disease of the lumbar spine, status post L4-5 discectomy, is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 5003, 5010, 5235-5243 (2010).  

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), Diagnostic Codes 5292, 5293, 5295 (2003), Diagnostic Codes 5003, 5010, 5235-5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2010).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Low Back Disability

The Board notes that during the pendency of the Veteran's appeal, substantive changes were twice made to the portion of the Rating Schedule that addresses disabilities of the spine, effective September 23, 2002 and September 26, 2003 respectively.

Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A review of the record demonstrates that the RO considered the old and new rating criteria, and the Veteran was made aware of the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5292 which pertained to limitation of motion of the lumbar spine, the Veteran was rated using the following criteria:

Severe........................... 40 
Moderate................... 20 
Slight............................. 10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, Diagnostic Code 5295 which pertained to lumbosacral strain, evaluations were assigned as follows:

Severe; with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motions........................... 40

With muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position .............................................................................. 20

With characteristic pain on motion ......................................................................... 10

With slight subjective symptoms only ..................................................................... 0

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, under the rating criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief......................................................................................................................... 60

Severe; recurring attacks, with intermittent relief ................................................... 40

Moderate; recurring attacks .................................................................................... 20

Mild ......................................................................................................................... 10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were revised effective September 23, 2002.  Under the revised regulations, intervertebral disc syndrome was evaluated as follows:

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................ 10

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic Diagnostic Code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic Diagnostic Code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, to include intervertebral disc syndrome, were again revised effective September 26, 2003. Under these revised regulations, the back disability is evaluated under the formula for rating intervertebral disc syndrome based on incapacitating episodes, diseases and injuries to the spine are to be evaluated under Diagnostic Codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease; Unfavorable ankylosis of the entire spine ............................................................. 100

Unfavorable ankylosis of the entire thoracolumbar spine ...................................... 50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine ................................................................................................ 40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine ........................................................................................... 30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis ...................................... 20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height .................................................................................. 10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months ........................................................................................................ 60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months ............................................................... 40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months ............................................................. 20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months ............................................................. 10

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service-connected lumbar spine disorder is currently rated under current Diagnostic Code 5242 (degenerative arthritis of the spine).  The RO also considered the Veteran's claim under former Diagnostic Codes 5293 (intervertebral disc syndrome) and 5295 (lumbosacral strain).  See the April 1999 and August 2001 rating decisions.

As noted above, the effective date of service connection was January 28, 1998.  
A 10 percent disability rating was assigned as of that date based on slight limitation of lumbar spine motion.  The pertinent evidence from this period was a February 1999 VA examination report.  At the examination, the Veteran complained of low back pain, stiffness, and fatigability with no neurologic symptoms.  However, the VA examiner indicated "range of motion of the spine is basically normal", providing highly probative evidence against this claim.   

At a September 1999 hearing, the Veteran complained that he was unable to work fulltime due to the pain in his low back and alleged that there were times his left leg was essentially useless.  

The record indicates that when the veteran received VA outpatient treatment on September 28, 1999, he demonstrated low back symptomatology which met the criteria for an increased disability rating of 40 percent under Diagnostic Code 5292.  Specifically, X-rays of the lumbar spine were taken, and the veteran was diagnosed with degenerative disc disease based on such.  Moreover, range of motion studies indicated "very limited ROM to forward and lateral bending of the back.  Very painful to pres[s]ure and resistance."  VA treatments records from December 1999 note complaints of pain in the low back and left lower extremity, with minimal numbness and weakness of the left foot.  In December 1999, the Veteran underwent an L4-5 discectomy.  

Following his surgery, the Veteran continued to complain of low back pain with intermittent pain and numbness in the left lower extremity and limited range of motion.  VA treatment records from August 2000 show that the Veteran reported an improvement in his left lower extremity pain, but reported increasing pain in his right lumbar region radiating into his right lower extremity, although there was no clear loss to pin prick or light touch on examination.  Flexion of the low back was limited to approximately fifty percent of normal with pain observed on motion.  He was quite tender to palpation of the low back region.  An MRI in September 2000 showed minimal disc bulging, but no evidence of nerve root compression.  An October 2000 treatment note records that the Veteran has "a great degree of restricted motion of the low back", while a note from a month later describes his range of motion as grossly within normal limits.  

In May 2001, the Veteran was afforded another VA examination.  The Veteran complained of constant pain since his low back surgery, varying from 6-10/10 in severity with occasional left foot numbness.  The Veteran's sensory examination was normal, as were his muscle strength and reflexes.  Forward flexion and left lateral flexion were slightly diminished.  

The Veteran was afforded a third VA examination in November 2005.  The Veteran complained of constant, severe low back pain, with unsteadiness, numbness, parethesias, stiffness, decreased motion, and leg or foot weakness.  He described weekly flare-ups of two to three days duration.

On examination, the Veteran had moderate lumbar flattening.  On active range of motion, flexion was from 0 to 65 out of 90 degrees, with pain at 45 degrees.  Extension was from 0 to 10 out of 30 degrees with pain at 5 degrees.  Right and left lateral flexion were from 0 to 20 out of 30 degrees, with pain at 10 degrees.  Right and left lateral rotation were from 0 to 30 out of thirty degrees.  On passive motion, flexion was from 0 to 90 degrees, extension was from 0 to 10 degrees, and left and right lateral flexion were from 0 to 20 degrees.  Followed repeated testing, forward flexion was additionally limited to 45 degrees.  A sensory examination was within normal limits.  An x-ray showed degenerative disc disease with mild retrolisthesis at L3-4.  The examiner opined that the Veteran's low back disability would have a significant effect on the Veteran's occupational activities.  

VA treatment notes from early 2007 note complaints of chronic low back pain with little detail given concerning the nature and severity of the Veteran's symptoms.  

Following complaints of worsening low back pain and worsening left lower extremity sciatic symptoms and left lower extremity weakness and numbness, the Veteran was given an MRI of his lumbar spine in October 2008.  An October 2008 MRI showed a disc bulge at L4-5 that may contact the exiting right L5 nerve root and multilevel spondylosis from L3 to S1.  

In December 2009, the Veteran complained of constant low back pain with numbness and tingling into the bilateral legs, radiating into the calves and feet, as well as some mild chronic weakness in the left lower extremity.  

In March 2010, the Veteran was afforded yet another VA examination.  The Veteran described constant low back pain of approximately 5/10 severity, which will flare to 10/10 unpredictably.  He estimated that he missed at least two days per month as a result of his flare, but reported that he had recently missed a week of work due to his low back pain.  The Veteran treats his low back pain with over the counter pain medication and visits to the chiropractor.  He reported that he is able to do his job because he is constantly able to change positions, but complained that he is unable to sit or stand for more than a half an hour at most.  The Veteran's disability prevents him from exercising or participating in sports and severely limits his recreational activities.  His ability to do chores, shop, and travel is moderately affected.  However, he is still able to perform basic activities such as feeding, bathing, grooming, and toileting on his own.  

On examination, the Veteran had flexion from 0 to 90 out of 90 degrees, with pain at 10 degrees.  Extension was from 0 to 15 out of 30 degrees, with pain throughout the Veteran's entire range of motion.  Left and right lateral rotation, as well as left lateral rotation, were from 0 to 30 out of 30 degrees.  Right lateral rotation was from 0 to 25 out of 30 degrees with pain.  There was no additional limitation in motion or joint function following repetition due to pain, fatigue, weakness, lack of endurance, or incoordination.  Motor testing of the left lower extremity was slightly less in all muscle groups than on the right.  Straight leg testing was negative.  Sensory testing reveals a numbness in the S1 dermatome bilaterally.  Deep tendon reflexes were diminished.  The Veteran was diagnosed with lumbar spine degenerative disc disease, status post L4-5 discectomy with S1 dermatome numbness in the bilateral heels, which is at least as likely as not a result of his back degenerative disc disease.  

Based on the above evidence, the Board finds that the 40 percent disability rating should be assigned from September 28, 1999.  While the evidence is conflicting concerning the severity of the Veteran's disability following his December 1999 surgery, with some reports suggesting that the Veteran experienced significant pain and limitation of motion, while other records suggest near normal range of motion, the Board will award the Veteran the benefit of the doubt and determine that the Veteran more closely meets the criteria for a 40 percent disability under the old Diagnostic Code 5292 based on severe pain and limitation of motion.  

However, prior to that time, a 10 percent rating was warranted based on x-ray evidence of arthritis with only slight limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the period from January 28, 1998 to September 28, 1999, there is no evidence that the Veteran suffered from intervertebral disc syndrome or that the Veteran experienced muscle spasms on extreme forward bending which would warrant a higher disability rating under Diagnostic Codes 5293 or 5295.  

The Board has also considered whether a disability rating in excess of 40 is warranted for any period on appeal.  Prior to 2002, the only way the Veteran could be afforded a higher disability rating is under Diagnostic Code 5295, which assigned a 60 percent disability for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc with little intermittent relief, which is simply not indicated in this case.  

There is no objective medical evidence of "persistent symptoms compatible with sciatic neuropathy."  The Board acknowledges that the Veteran evidenced left-sided L5 radiculopathy in a December 1999 neurosurgery progress note; however, the Veteran indicated in numerous follow-up notes that his radiating pain had resolved since having the surgery, or appeared only intermittently.  Indeed, during the November 2005 VA examination the Veteran indicated "he has had resolution of the numbness in his left leg."  Moreover, while the Veteran has complained on occasional of pain, weakness, and numbness in the lower extremities, no specific neurologic impairment or resulting functional loss has been identified in the evidence prior to the Veteran's March 2010 VA examination.  On the contrary, on VA examination in May 2001 and November 2005, deep tendon reflexes were normal, equal and symmetrical and muscle strength in the toe extensors was normal, and motor, sensory and reflex testing was normal in VA outpatient records dated throughout the appellate period.  Thus, while the Veteran has shown intermittently shown evidence of radicular symptoms, the Board cannot find that these symptoms were pronounced or persistent and as such, a disability rating of 60 percent under the old Diagnostic Code 5295 is not warranted.

In this regard, it is important for the Veteran to understand that without giving the Veteran all benefit of the doubt, the current disability evaluation cannot be justified, let alone a higher disability evaluation. 

The Board has considered the Joint Motions in detail, however, and simply stated, references to "back pain", or "chronic back pain", or  "continuous pain" are simply not a basis to provide the Veteran with a 60 percent evaluation under the 5293's 60% criteria.  Further, references to "sciatic symptoms have recently worsened" does simply not indicate persistent symptoms compatible with sciatic neuropathy.  With all respect, the parties of the Joint Motion citations to isolated parts of evidence in the claims file in a piecemeal fashion does not represent the overall findings of the examiners in this case.  The Board, in this case, has reviewed the medical evidence cited by the parties of the Joint Motion and finds that the medical evidence, overall, including medical evidence not cited by the parties of the Joint Motion, does not indicate a pronounced back disability, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  In this regard, it is important to note that significant evidence of record in this case suggests near normal examination result (in terms of range of motion, normal gait, a "moderate" impact on the ability to function, etc.) suggesting not only that a 60 percent evaluation is not warranted, but that the current evaluation is not warranted.  Such near normal findings as the Board finds within the VA examinations of November 2005 and May 2001, as well as within the most recent VA examination of March 2010, only provides highly probative evidence against this claim, outweighing the evidence cited by the parties of the Joint Motion.  The Board asks the parties of the Joint Motion to take particular note of repeated reference in the claims file by examiners to the "moderate" nature of the disability, including references to the back problem affecting his ability to do chores "moderately", traveling being "moderately" impacted, etc.  Such findings, the Board finds, only provides highly probative evidence against the claim that the disability at issue meets the criteria for a 60 percent evaluation.

The Board has also considered the application of the General Schedule for Rating Diseases and Injuries of the Spine, as well as the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, under the General Schedule, a disability rating in excess of 40 percent can only be awarded for unfavorable ankylosis of either the entire spine or the thoracolumbar spine.  There is no evidence that the Veteran meets this criteria.  Additionally, even assuming that the Veteran has intervertebral disc syndrome, which does not appear in the post-service medical records, there is no evidence that a physician has ordered bed rest as treatment for an incapacitating episode and there is no evidence that such incapacitating episodes had a total duration of at least six weeks in the past twelve months.  Accordingly, a higher disability evaluation is not warranted under this rating criteria.  

However, while an increased disability rating is not warranted for the Veteran's degenerative disc disease of the lumbar spine, the Board finds that in light of finding of the March 2010 VA examiner, a separate rating should be granted for the Veteran's neurological disability of the bilateral lower extremities, which developed secondary to his service connection low back disability.  The question of this disability's severity is not before the Board at this time.  

ExtraSchedular

Finally, the Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties, such as pain and limitation of motion, are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Furthermore, there is no evidence that the Veteran's disability has marked interference with the Veteran's employment or frequent hospitalizations.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.   The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issues on appeal.  The Board observes that the Veteran was informed of the relevant law and regulations pertaining to his increased rating claims in a letter from the RO (issued subsequent to the Board's June 2003 remand) dated September 2, 2003, which informed the Veteran that he must submit "medical evidence or other evidence showing you have more severe symptoms of disability."  Crucially, the Veteran was informed of VA's duty to assist him in the development of him claims and advised of the provisions relating to the VCAA in the above-referenced September 2003 letter, the August 2001 SSOC and a November 15, 2005 VCAA letter from the AMC (issued subsequent to the October 2005 remand).

Specifically, the Veteran was advised in the September 2003 letter that VA is responsible for obtaining "medical records, employment records, or records from other Federal agencies."  The November 2005 further notified the Veteran that a VA medical examination had been scheduled on his behalf.  With respect to private treatment records, the August 2001 SSOC informed the Veteran that VA would make reasonable efforts to obtain relevant private records.  Included with the September 2003 letter were copies of VA Form 21- 4142, Authorization and Consent to Release Information, and the letter asked that the Veteran complete this release so that VA could obtain these records on his behalf.  The September 2003 VCAA letter further emphasized: "You must give us enough information about these records so that we can request them from the person or agency that has them.  It's still your responsibility to make sure these records are received by us."  

The November 2005 VCAA letter specifically requested of the veteran: "If there is any other evidence that has not been previously considered or information that you think will support your claim[s], please let us know.  If you have any evidence in your possession that pertains to your claim[s], please send it to us."  This request complies with the requirements of 38 C.F.R. § 3.159 (b) in that it informed the veteran that he could submit or identify evidence other than what was specifically requested by the RO. 

The Board is of course aware of the Court's decision in Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the proposition that VCAA notice must be sent prior to adjudication of an issue by the RO.  Crucially, the Veteran was provided with additional VCAA notice through the September 2003 and November 2005 VCAA letters and his claim was readjudicated in the March 2006 SSOC, after he was provided with the opportunity to submit evidence and argument in support of his claims and to respond to the VA notice.  Thus, any VCAA notice deficiency has been rectified, and there is no prejudice to the Veteran in proceeding to consider his claims on the merits.  The Veteran has pointed to no prejudice resulting from the timing of the VCAA notice.  

The Veteran was provided specific notice of the Dingess decision in the April 2006 SSOC and a letter from the AMC dated April 21, 2006, which detailed the evidence considered in determining a disability rating, including "nature and symptoms of the condition; severity and duration of the symptoms; and impact of the condition and symptoms on employment."  The Veteran was also advised in the April 2006 SSOC and letter as to examples of evidence that would be pertinent to a disability rating, such as on-going treatment records, recent Social Security determinations and statements from employers as to job performance and time lost due to service-connected disabilities.  

With respect to effective date, the April 2006 and SSOC letter instructed the Veteran that two factors were relevant in determining effective dates of increased rating claims: when the claim was received; and when the evidence "shows a level of disability that supports a certain rating under the rating schedule or other applicable standards."  The Veteran was also advised in the letter as to examples of evidence that would be pertinent to an effective date determination, such as information about continuous treatment or when treatment began, service medical records the veteran may not have submitted and reports of treatment while attending training in the Guard or Reserve.  

Accordingly, the Veteran has received proper notice as to disability rating and effective date pursuant to the Court's Dingess determination.  

In short, the record indicates that the veteran received appropriate notice pursuant to the VCAA. 

The Board's November 2007 decision contained an extensive discussion of the notice requirements of the VCAA, 38 U.S.C.A. § 5103.  See the Board's November 14, 2007 decision, pages 4-9.]  The Court-adopted Joint Motion did not identify any defect in the Board's November 2007 decision regarding notice.  

In this case, neither party raised any concerns about the VCAA.  Nor did the Court.

Although the Court's January 2009 Order serves to vacate the Board's November 2007 decision and its legal efficacy, the Board's prior discussion nonetheless remains a matter of record which was clearly provided to the Veteran.  Examination of the now-vacated decision reveals that the Board clearly articulated the relevant law and regulations and discussed these legal provisions in the context of the evidence then of record.  In other words, through the Board's November 2007 decision, the Veteran has already had an extensive advisement of the evidence that would be required to substantiate the claim.

Subsequent to the Court's January 2009 Order, on February 20, 2009, the Board wrote to the Veteran, asking if there was any additional evidence and argument to submit.  Following the Court's December 2009 Remand, the Board remanded this appeal yet again, and the Veteran was again informed of what evidence was required to substantiate his claim in a February 2010 letter.  

It is abundantly clear from pleadings to the Court, the Joint Motions, and statements made to the Board that the Veteran is fully aware of what is required under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VA has no further duty to notify a veteran of the evidence needed to substantiate his claim, or to assist him in obtaining evidence, in that no reasonable possibility exists that any further assistance would aid him in substantiating his claim).  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating them.  
In particular, the RO has obtained reports of VA and private medical treatment of the veteran.  The Veteran was also afforded VA examinations in February 1999, May 2001, November 2005, and March 2010.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations and rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has declined the option of a personal hearing before a Veterans Law Judge.

The Board notes that this case was last remanded in February 2010 in part because the Veteran asserted that there were additional VA and private treatment records not of record.  On remand, additional VA treatment records showing treatment in 2009 and 2010 were placed of record.  The Veteran was instructed in a February 2010 letter to inform VA if there were any outstanding VA treatment records not associated with the claims file that he believed were relevant to his claim and to submit signed releases for any private medical records he wanted VA assistance in obtaining.  The Veteran did not respond to this request.  The Board notes that throughout the course of this appeal, the Veteran has been repeatedly informed of what evidence was required to substantiate his claim, and has had more than a decade to submit any relevant evidence.  Accordingly, in light of the Veteran's failure to inform VA of any outstanding relevant evidence not associated with his claims file, the Board finds that VA has satisfied its duty to assist.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a disability rating in excess of 10 percent for service connected degenerative disc disease of the lumbar spine, status post L4-5 discectomy from January 28, 1998 to September 28, 1999 is denied.  

Entitlement to a disability rating of 40 percent, but no greater, for service connected degenerative disc disease of the lumbar spine, status post L4-5 discectomy from September 28, 1999 is granted  

Entitlement to service connection for radiculopathy of the bilateral lower extremities secondary to service connected degenerative disc disease of the lumbar spine is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


